Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
The amendment filed after non-final office action on January 18, 2022 is acknowledged and entered.  Claims 1, 5-7, 10-20, 22 were cancelled and claim 26 was amended.  2-4, 8-9, 21 23-26 are pending in the instant application.
The restriction requirement was deemed proper and made FINAL previously.   Claims 2-4 and 23 remain withdrawn as being drawn to a non-elected invention/species.  Claims 8-9, 21 and 24-26 are examined on the merits of this office action.  

Withdrawn Rejections
The rejection of claims 8-9, 21, 24-26 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in view of amendment of the claims filed January 18, 2022.


The rejection of claims 8, 24-26 under 35 U.S.C. 103 as being unpatentable over Juturu (US20130101681 A1, cited previously) in view of American Optometric Association referred to as “AOA” in rejection (Diabetic retinopathy, https://www.aoa.org/patients-and-public/eye-and-vision-problems/glossary-of-eye-and-vision-conditions/diabetic-retinopathy, published online 2013, cited previously) is withdrawn in view of amendment of the claims filed January 18, 2022.


The rejection Claims 8-9, 21 and 24-26 remain rejected under 35 U.S.C. 103 as being unpatentable over Juturu (US20130101681 A1, cited previously) in view of American Optometric Association referred to as “AOA” in rejection (Diabetic retinopathy, https://www.aoa.org/patients-and-public/eye-and-vision-problems/glossary-of-eye-and-vision-conditions/diabetic-retinopathy, published online 2013, cited previously) as applied to claims 8 and 24-26 above, in further view of Mirsky (US6416794, cited previously) and Abelson (Review of Ophthalmology, https://www.reviewofophthalmology.com/article/the-secret-world-of-pharmacokinetics, published online February 2009, cited previously) is withdrawn in view of amendment of the claims filed January 18, 2022.

New Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the 
Claims 8, 24-26 remain rejected under 35 U.S.C. 103 as being unpatentable over Juturu (US20130101681 A1, cited previously) in view of American Optometric Association referred to as “AOA” in rejection (Diabetic retinopathy, https://www.aoa.org/patients-and-public/eye-and-vision-problems/glossary-of-eye-and-vision-conditions/diabetic-retinopathy, published online 2013, cited previously) and Komorowski (WO2012119007).
	Juturu teaches a method of reducing hyperglycemia (claims 5 and 9) comprising administering a composition comprising chromium histidinate complex and a pharmaceutically acceptable carrier (see claims 5 and 9).  Juturu teaches administering to patients that have diabetes (see claim 2 and Examples in paragraphs 0216 and 0217).  Juturu further teaches wherein chromium histidinate lowers glucose and improves insulin sensitivity in diabetic and insulin resistant rats (Figures 10, 12 and 18).
 	Juturu further teaches wherein the composition is used for treating diabetic retinopathy (see paragraph 0178).  Regarding claim 8, Juturu teaches topical administration, particularly to the eyes (see paragraph 0122) thus meeting the limitations of a topical ophthalmic (“relating to the eye”) formulation.  
Juturu teaches “methods and compositions for thwarting the development of insulin resistance are provided comprising the administration of a chromium histidinate complex and an agent which inhibits insulin resistance, such as a hypoglycemic drug, e.g., metformin, which inhibits insulin resistance from developing. Combinations of pharmacologic agents (such as sulfonylureas/metformin, sulfonylureas/glitazones, and metformin/glitazones) are highly effective pharmacologic interventions that appear to lower both glucose and insulin levels. Accordingly, some embodiments provide compositions comprising a chromium histidinate complex as described herein in combination the above hyperglycemia and insulin resistance therapies” (see paragraph 0148).  Juturu teaches wherein the effective dose is between 50µg to 1000µg which encompasses the claimed range of 500-1000µg (see paragraph 0098).

	However, AOA teaches that “Diabetic retinopathy is a condition that may occur in people who have diabetes. It causes progressive damage to the retina, the light-sensitive lining at the back of the eye. Diabetes interferes with the body's ability to use and store sugar (glucose). The disease is characterized by too much sugar in the blood, which can cause damage throughout the body, including the eyes.  Over time, diabetes damages small blood vessels throughout the body, including the retina. Diabetic retinopathy occurs when these tiny blood vessels leak blood and other fluids. This causes the retinal tissue to swell, resulting in cloudy or blurred vision. The longer a person has diabetes, the more likely they will develop diabetic retinopathy. If left untreated, diabetic retinopathy can cause blindness. AOA further teaches “When people with diabetes experience long periods of high blood sugar, fluid can accumulate in the lens inside the eye that controls focusing. This changes the curvature of the lens, leading to changes in vision. However, once blood sugar levels are controlled, usually the lens will return to its original shape and vision improves. Patients with diabetes who can better control their blood sugar levels will slow the onset and progression of diabetic retinopathy” (see page 3, first paragraph).
	Komorowski teaches “A composition comprising chromium and insulin and/or a chromium-insulin complex, its method of preparation, and its use in the prevention and treatment of hypoglycemia and hypoglycemia-related conditions. This composition can be administered in numerous ways, including parenterally, intranasally, and orally. The composition stabilizes serum glucose levels and has a syner
gistic effect compared to chromium and insulin administered separately” (see abstract).
It would have been obvious before the effective filing date of the claimed invention to treat patients with diabetic retinopathy with the chromium histidinate compositions of Juturu.  One of ordinary skill in the art would have been motivated to do so given that Chromium Histidinate reduces glucose levels and improves glucose utilization via reducing insulin resistance in diabetic subjects as taught by Juturu, which is beneficial in slowing the progression of diabetic retinopathy as taught by AOA.  There is a reasonable expectation of success given that Juturu teaches treatment of diabetic retinopathy and that 
It would have been obvious to one of ordinary skill in the art to combine the chromium histidinate and chromium-insulin as taught by Komorowski for treatment of diabetic retinopathy.   “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious). But see In re Geiger, 815 F.2d 686, 2 USPQ2d 1276 (Fed. Cir. 1987) (“Based upon the prior art and the fact that each of the three components of the composition used in the claimed method is conventionally employed in the art for treating cooling water systems, the board held that it would have been prima facie obvious, within the meaning of 35 U.S.C. 103, to employ these components in combination for their known functions and to optimize the amount of each additive....Appellant argues... hindsight reconstruction or at best,... obvious to try’.... We agree with appellant.”). One of ordinary skilled in the art would have been motivated to combine the two each known to be useful for the same purpose (treatment of diabetes, increase glucose utilization and reduced hyperglycemia), with a reasonable expectation that at least here will be an additive effect in reducing glucose levels and improving insulin resistance all of which will be beneficial with treating diabetic retinopathy.  
Regarding the dosage of chromium histidinate found in instant claim 26, the dosage is considered a result-effective variable and thus, it would have been obvious to optimize the amount of chromium histidinate in the composition.  MPEP 2144.05 (A) states that “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989);   In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997). 
 Therefore, it would have been obvious to optimize dosing chromium histidinate to achieve optimal activity and therapeutic effectiveness of the chromium in diabetic patients. There is a motivation to optimize since it is normal desire of scientists or artisans to improve upon what is already generally known with a reasonable expectation that optimization would at least work the same.
Furthermore, the claimed range (500-1000ug) lies within the range of the prior art of (50-1000 ug) (see paragraph 0098).   In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP 2144.05 (I)).
Regarding the result-oriented effects of “wherein the chromium complex decreases levels of MDA in the eye….” found in claims 24-25 and “…treats or ameliorates diabetic retinopathy in the subject..” (Claim 26), the combined references teach administering the same composition to the same patient population of the instant claims and thus, would inherently achieve the same effects as a result of practicing the method of Juturu in view of AOA.
Response to Applicant’s Arguments
Applicants argue that “Juturu '1681 discloses lists of conditions and diseases; however, Juturu does not teach the claimed composition or provide any examples to demonstrate data, methods, or specific compositions for treating or ameliorating retinopathy as presently claimed. Juturu does not teach the combination of chromium histidinate and chromium picolinate. The Office has not demonstrated how one of ordinary skill in the art would look to the cited reference for modification to specifically arrive at the instantly claimed invention.  
Applicant’s arguments have been fully considered but not found persuasive.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e. the combination of chromium histidinate and chromium picolinate) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues “AOA teaches nothing more than general information regarding retinopathy. The Office attempts to create a nexus with Juturu through arguments related to other physiological conditions, e.g., reducing hyperglycemia and insulin sensitivity. These general discussions in Juturu are not sufficient to overcome Juturu's non-enabling disclosure related to diabetic retinopathy as instantly claimed. 
The Office's arguments are lacking the adequate support for sustaining the nexus between the Juturu and AOA references, wherein neither reference provides any methodology, data, dosing that is targeted to the treatment and amelioration of diabetic retinopathy. 
Applicant’s arguments have been fully considered but not found persuasive.  Juturu specifically teaches a method of reducing hyperglycemia (claims 5 and 9) comprising administering a composition comprising chromium histidinate complex and a pharmaceutically acceptable carrier (see claims 5 and 9).  Juturu teaches administering to patients that have diabetes (see claim 2 and Examples in paragraphs 0216 and 0217).  Juturu further teaches wherein chromium histidinate lowers glucose and improves insulin sensitivity in diabetic and insulin resistant rats (Figures 10, 12 and 18).Juturu further teaches wherein the composition is used for treating diabetic retinopathy (see paragraph 0178).  MPEP 2121 states that the prior art is presumed to be operable/enabling.  When the reference relied on expressly 
AOA teaches that “Diabetic retinopathy is a condition that may occur in people who have diabetes. It causes progressive damage to the retina, the light-sensitive lining at the back of the eye. Diabetes interferes with the body's ability to use and store sugar (glucose). The disease is characterized by too much sugar in the blood, which can cause damage throughout the body, including the eyes.  Over time, diabetes damages small blood vessels throughout the body, including the retina. Diabetic retinopathy occurs when these tiny blood vessels leak blood and other fluids. This causes the retinal tissue to swell, resulting in cloudy or blurred vision. The longer a person has diabetes, the more likely they will develop diabetic retinopathy. If left untreated, diabetic retinopathy can cause blindness. AOA further teaches “When people with diabetes experience long periods of high blood sugar, fluid can accumulate in the lens inside the eye that controls focusing. This changes the curvature of the lens, leading to changes in vision. However, once blood sugar levels are controlled, usually the lens will return to its original shape and vision improves. Patients with diabetes who can better control their blood sugar levels will slow the onset and progression of diabetic retinopathy” (see page 3, first paragraph).
The Examiner maintains that it would have been obvious before the effective filing date of the claimed invention to treat patients with diabetic retinopathy with the chromium histidinate compositions of Juturu.  One of ordinary skill in the art would have been motivated to do so given that Chromium Histidinate reduces glucose levels and improves glucose utilization via reducing insulin resistance in diabetic subjects as taught by Juturu, which is beneficial in slowing the progression of diabetic retinopathy as taught by AOA.  There is a reasonable expectation of success given that Juturu teaches treatment of diabetic retinopathy and that chromium histidinate promotes glucose utilization which would be beneficial in reducing hyperglycemia and pathological effects of hyperglycemia including diabetic retinopathy. 
Furthermore, It would have been obvious to one of ordinary skill in the art to combine the chromium histidinate and chromium-insulin as taught by Komorowski for treatment of diabetic retinopathy.   “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious). But see In re Geiger, 815 F.2d 686, 2 USPQ2d 1276 (Fed. Cir. 1987) (“Based upon the prior art and the fact that each of the three components of the composition used in the claimed method is conventionally employed in the art for treating cooling water systems, the board held that it would have been prima facie obvious, within the meaning of 35 U.S.C. 103, to employ these components in combination for their known functions and to optimize the amount of each additive....Appellant argues... hindsight reconstruction or at best,... obvious to try’.... We agree with appellant.”). One of ordinary skilled in the art would have been motivated to combine the two each known to be useful for the same purpose (treatment of diabetes, increase glucose utilization and reduced hyperglycemia), with a reasonable expectation that at least here will be an additive effect in reducing glucose levels and improving insulin resistance all of which will be beneficial with treating diabetic retinopathy.  


Claims 8-9, 21 and 24-26 remain rejected under 35 U.S.C. 103 as being unpatentable over Juturu (US20130101681 A1, cited previously) in view of American Optometric Association referred to as “AOA” in rejection (Diabetic retinopathy, https://www.aoa.org/patients-and-public/eye-and-vision-problems/glossary-of-eye-and-vision-conditions/diabetic-retinopathy, published online 2013, cited previously) in view of Komorowski as applied to claims 8 and 24-26 above, in further view of Mirsky (US6416794, cited previously) and Abelson (Review of Ophthalmology, https://www.reviewofophthalmology.com/article/the-secret-world-of-pharmacokinetics, published online February 2009, cited previously).
	The teachings of Juturu in view of AOA and Komorowski are described in the above rejection.  Additionally, Juturu teaches topical administration of the composition and in particular, to the eyes (see paragraph 0122).  Juturu teaches many different pharmaceutically acceptable excipients including saline (see paragraph 0126).
Juturu does not explicitly teach using an “opthalmically acceptable excipient”, eye drops or an eye dropper for administering the composition.
	However, Mirsky teaches treatment of diabetic retinopathy comprising administering chromium in a topical eye drop formulation with conventionally used excipients (see column 8, liens 23-26, column 9, and lines 1-2).  
	Abelson teaches “Eye drops have major advantages, including increased localized drug effects and avoidance of the first-pass effect, in which the concentration of drug is reduced within the liver before reaching the target tissue” (see page 1, third paragraph).  
It would have been obvious before the effective filing date of the claimed invention to use eye drops as taught by Mirsky with an eye dropper for administering the chromium composition of Juturu in view of AOA for treatment of patients with diabetic retinopathy.  One of ordinary skill in the art would have been motivated to do so given that Chromium Histidinate eye drops will have localized drug delivery/effects to the site in need of treatment (the eye) and avoidance of the first-pass effect, in which the concentration of drug is reduced within the liver before reaching the target tissue.  There is a reasonable expectation of success given that Juturu teaches treatment of diabetic retinopathy and use of 
Regarding the limitations of using an eyedropper for administering eye drops found in instant claim 21, absent evidence to the contrary, this would be an inherent method of instilling/administering the eye drops of Juturu in view of AOA, Mirsky and Abelson.  Furthermore, one of skill in the art would find it obvious to use an eye dropper for delivery of eye drops given that this is the art recognized way of delivering eye drops.

Response to Applicant’s Arguments
Applicants reiterate the aforementioned arguments with respect to the instant rejection.  The Office’s rebuttal of these arguments remains the same and is incorporated herein by reference.

New Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9, 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 is dependent on claim 26 and claims the limitation "wherein the administering a therapeutically effective amount of at least one chromium histidinate complex…" in line 2.  There is insufficient antecedent basis for this limitation in the claim given that claim 26 no longer claims “at least one”.  It is suggested claim 8 be amended to -wherein the administering therapeutically effective amount of chromium histidinate and a chromium insulin complex…-.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 8-9 and 21 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 9 is dependent on claim 8 and claim 8 is dependent on claim 26.  Claim 9 claims “wherein the topical ophthalmic administration comprises a therapeutically effective amount of at least one chromium histidinate complex and a least one ophthalmically acceptable carrier”.  Claim 26 claims “administering to the subject having diabetic retinopathy a composition consisting of a therapeutically effective amount of chromium histidinate complex and a chromium-insulin complex”.  Thus due to the closed language of “consisting” no additional agents can be within the composition of instant claim 26.  The limitation of “comprises a therapeutically effective amount of at least one chromium histidinate complex and a least one ophthalmically acceptable carrier” broadens the scope of claims 8 and 26 and thus does not further limit.  Claim 21 is also rejected due to its dependence on claim 9 which broadens the scope of claims 8 and 26.
In addition, claim 8 (which is dependent on claim 26) claims “…comprises administering a topical ophthalmic formulation…”.  Similarly, claim 8 broadens the scope of claim 26 given the consisting language of claim 26 and thus, does not further limit.




Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERINNE R DABKOWSKI whose telephone number is (571)272-1829. The examiner can normally be reached Monday-Friday 7:30-5:30 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/E.R.D/             Examiner, Art Unit 1654                                                                                                                                                                                           

/JULIE HA/             Primary Examiner, Art Unit 1654